FILED
                             NOT FOR PUBLICATION                            NOV 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANKLIN D. STAFFORD,                            No. 10-35443

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00378-BLW

  v.
                                                 MEMORANDUM *
OWYHEE VILLAGE INC.; et al.,

               Defendants - Appellees,



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Franklin D. Stafford appeals pro se from the district court’s summary

judgment and dismissal orders in his 42 U.S.C. §§ 1983, 1985, and 1986 action

arising out of a property dispute. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly concluded that Stafford’s action was time-barred.

See 42 U.S.C. § 1986 (one year statute of limitations applies to § 1986 claims);

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 926 (9th Cir. 2004) (Idaho’s two

year statute of limitations applies to § 1983 claims); McDougal v. County of

Imperial, 942 F.2d 668, 673-74 (9th Cir. 1991) (§ 1985 claims are governed by the

same statute of limitations as § 1983 claims); see also Knox v. Davis, 260 F.3d

1009, 1013 (9th Cir. 2001) (“[T]his court has repeatedly held that a mere

continuing impact from past violations is not actionable.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion by denying Stafford’s motion

to amend where amendment would be futile. See Bonin v. Calderon, 59 F.3d 815,

845 (9th Cir. 1995).

      Stafford’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-35443